Citation Nr: 0915290	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1973 and from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the Veteran's November 2007 
VA Form 9, Appeal to Board of Veterans' Appeals, included his 
request for a Travel Board hearing.  However, by 
communication received in July 2008, the Veteran withdrew his 
request for such hearing.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).  


FINDING OF FACT

The competent medical evidence does not reflect a diagnosis 
of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability rating and 
effective date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in April 2007.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection as well as the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Thus, the Veteran 
has received adequate preadjudicatory notice and the duty to 
notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
His VA treatment records and written communications are 
associated with the claims file.  

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to the issue on appeal.  However, as will be 
discussed in detail below, in light of the uncontroverted 
facts (which indicate that his symptoms have not been 
diagnosed as PTSD) the Board finds that an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

It is noted that the Veteran's complete service records are 
not part of the record.  The RO has attempted several times 
to obtain these records, but has been informed they are 
unavailable.  Given the absence of such records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).

It is further noted that there are three Memorandums to the 
file from the RO with respect to the availability of evidence 
identified by the Veteran.  A January 2005 Memorandum 
reflects that the Veteran's service records are unavailable 
for review.  An April 2008 Memorandum to the file makes a 
formal finding of lack of information required to corroborate 
stressor(s) associated with a claim for service connection 
for PTSD.  Finally, a February 2009 Memorandum makes a formal 
finding on the unavailability of Social Security records.  
These Memoranda specifically note that all procedures to 
obtain the specified records have been correctly followed, 
all efforts to obtain the needed information have been 
exhausted, further attempts are futile and, based on these 
facts, the RO concludes that the sought after evidence is 
unavailable.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 U.S.C.A. 
§ 3.159(d).  Accordingly, the Board will address the merits 
of the claim.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996). 


The Board observes that the Veteran did not engage in combat 
with the enemy.  The available service records do not show 
that he received any citations or awards for participation in 
combat with the enemy and he has stated that he did not have 
combat service.  See 38 C.F.R. § 3.304(f).  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.  

The Veteran essentially contends that service connection for 
PTSD should be granted because he had many years of active 
duty service and he believes that all this time on active 
duty caused his problem of stress.  After review of the 
record, the Board finds against the Veteran's claim.

Although the Veteran's service treatment records are not 
available for review, he has not reported that he was treated 
for mental health complaints in service.

Post service VA treatment records do not include records of 
mental health treatment and are silent with respect to 
findings of PTSD.  

Accordingly, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the Veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  The 
Board notes that the Veteran does not have a diagnosis of 
PTSD.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


